Citation Nr: 0944234	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability exhibited 
by sleep disturbances.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from May 1989 to May 1992.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In October 2008, the Board remanded the current issue for 
further development.  Such issue has returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The Veteran's sleep disturbances are attributed to a 
disability diagnosed as posttraumatic stress disorder (PTSD).

3.  In a December 2006 rating decision, the RO denied a 
service connection claim for PTSD; the Veteran did not 
perfect an appeal of such denial and it became final.

4.  Evidence received subsequent to the adjudication of the 
December 2006 denial of service connection for PTSD is new 
and material and raises a reasonable possibility of 
substantiating the claim.  

5.  The Veteran did not engage in combat with the enemy, and 
he is not shown to have a diagnosis of PTSD due to a verified 
event during his period of military service.





CONCLUSIONS OF LAW

1.  An undiagnosed illness exhibited by sleep disturbances 
was not incurred or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2009).

2.  A December 2006 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

3.  Evidence received since the December 2006 rating decision 
that denied service connection for PTSD, is new and material, 
and the Veteran's service connection claim for pertinent 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

4.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004)

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen. With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Without deciding 
whether the notice and development requirements of Kent have 
been satisfied in the present case, it is the Board's 
conclusion that by reopening the claim of service connection 
for PTSD, a decision at this point poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In this case, as will be discussed in further detail below, 
the Veteran's service connection claim for a disability 
exhibited by sleep disturbances is essentially a service 
connection claim for PTSD.  The RO provided notice letters to 
the Veteran in September 2003, June 2006, and August 2006.  
The Veteran was also advised as to how disability ratings and 
effective dates are assigned.  See Dingess, supra.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service treatment 
records, VA medical evidence, private medical evidence (to 
include records from Hospital San Juan Capestrano and First 
Hospital Panamericano), and the Veteran's contentions.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Legal Criteria - Service Connection

The Veteran is seeking service connection for a disability 
manifested by dyspnea. For service connection to be 
established, there must be a current disability and evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9. Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3). Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic. The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(4).

III.  Analysis

Service Connection Claim for an Undiagnosed Illness

The Veteran asserts that his sleep disturbances are related 
to his military service in the Persian Gulf.  His DD Form 214 
reveals that he served in Southwest Asia from December 1980 
to May 1991.  

Pursuant to the Board's October 2008 remand, the Veteran 
underwent a VA examination to ascertain the etiology of his 
sleep disturbances.  On December 2008 VA examination, the 
Veteran reported all of his symptomatology, to include sleep 
impairment, which causes him to be "very ill humored, tired, 
cranky, and volatile the next day."  He further indicated 
that he has trouble falling asleep and that he has frequent 
awakenings "almost every night" of a severe intensity since 
his return from the Persian Gulf War.  He reports that his 
dreams are related to wartime events such as flying missions, 
hungry children dying after being rolled over by a military 
tank driven by the Veteran.  The examiner concluded that the 
Veteran's symptomatology, to include sleep impairment, was a 
manifestation of PTSD.  Thus, in the absence of the Veteran's 
sleep disturbances being medically attributed to an 
undiagnosed illness, entitlement to service connection under 
38 C.F.R. § 3.317, is not warranted.

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110, 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

New and Material Evidence to Reopen a Service Connection 
Claim for PTSD

As indicated, the Veteran is currently diagnosed with PTSD 
manifested by symptoms, to include sleep disturbances.  
Review of the record shows that the RO has already denied the 
Veteran's service connection claim for PTSD in a December 
2006, and after the Veteran filed a timely notice of 
disagreement, a statement of the case was issued.  However, 
the Veteran did not file a substantive appeal regarding the 
PTSD claim, and therefore the December 2006 denial of service 
connection for PTSD became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Under the controlling regulation, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

When the RO adjudicated the PTSD claim in December 2006, the 
claims folder contained service treatment records, VA medical 
evidence, private medical evidence, and the Veteran's 
contentions.  Specifically, a December 2003 VA psychiatric 
note shows that the Veteran presented for the first time due 
to worries about his changes in behavior with episodes of bad 
humor and irritability.  A September 2006 VA examination 
report shows that the Veteran was diagnosed with anxiety 
disorder, not otherwise specified.  The September 2006 
examiner indicated that although a diagnosis of PTSD was 
rendered in July 2006, the Veteran did not meet the DSM-IV 
stressors criteria.  

Evidence added to the claims folder after the adjudication of 
the December 2006 rating decision includes additional medical 
evidence.  Significantly, the December 2008 VA examination 
report shows that the Veteran meets the DSM-IV criteria for 
PTSD; such evidence is material to the claim because it shows 
a current diagnosis of PTSD.  This new evidence relates to an 
unestablished fact necessary to substantiate the PTSD claim.  
38 C.F.R. § 3.156 (2009).  It raises a reasonable possibility 
of establishing the claim.  Id.  Therefore, the evidence is 
considered new and material for the purpose of reopening the 
service connection claim for PTSD.  Accordingly, the claim is 
reopened.

Service Connection Claim for PTSD

As the Board has determined that new and material evidence 
has been received, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO has provided 
the Veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  The discussion in 
the August 2009 supplemental statement of the case considered 
the Veteran's PTSD claim on the merits.  The Veteran was 
given an additional 30 days within which to respond, and he 
did not respond.  Accordingly, the Board finds that the 
Veteran would not be prejudiced by its review of the merits 
at this time.  See Bernard, supra.  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009); see Cohen v. Brown, 10 Vet. App. 128 (1997).

As indicated, the evidence clearly shows that the Veteran is 
currently diagnosed with PTSD.  Notwithstanding, entitlement 
to service connection for PTSD requires evidence that the 
claimed stressors actually occurred.  With regard to the 
validity of the averred stressor(s), the evidence necessary 
to establish that the claimed stressors actually occurred 
varies depending on whether it can be determined that the 
Veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002).  When a Veteran is found to have 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. §§ 3.304(d), (f) (2009).  If the 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the Veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the Veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the Veteran's personnel records fail to show 
that he received any awards, medals, or decorations 
conclusively indicating combat, therefore, the Board finds 
that the Veteran did not engage in combat with the enemy.  
Thus, the primary issue in this case is whether the Veteran's 
reported in-service stressors can be corroborated.  
Corroboration of the Veteran's in-service stressors is an 
adjudicatory question involving both consideration of the 
facts as presented, as well as the credibility of the 
evidence contained in the claims folder.

The Veteran's stressors have not been verified.   The Veteran 
has reported that while serving in Kuwait, he witnessed a 
young child being run over by a truck in his convoy.  He also 
reported that that when his convoy made a wrong turn 
following a February 1991 cease fire and ended up in Iraq 
where he was confronted by Iraqi troops.  

The RO attempted to corroborate the Veteran's stressors, 
however, it ultimately issued a formal finding in a July 2009 
memorandum, noting that it did not have enough stressor 
information to send to it to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)), the Marine Corps, 
or the National Archives and Records Administration (NARA).  
The RO also confirmed that all procedures to obtain the 
necessary information from the Veteran were properly 
followed.  In other words, the RO determined that the 
Veteran's stressors are too vague and do not supply enough 
information so that a meaningful search can be conducted.  
The RO concluded that all efforts to obtain the Veteran's 
stressor information have been exhausted and any further 
attempts would be futile.  

Without a verified stressor, any prior assessment of PTSD has 
no probative value.  Medical opinions have no probative value 
when they are based on an inaccurate factual predicate.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 
(1993).  In this case, the record contains no diagnosis of 
PTSD that is related to a verified non-combat stressor.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  
The Board observes that the record contains other psychiatric 
diagnoses characterized as depression and anxiety.  However, 
service connection for an acquired psychiatric disability was 
denied by the Board in October 2008, and such decision is 
final.  


ORDER

Entitlement to service connection for a disability exhibited 
by sleep disturbances is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


